642 F.2d 160
INTERNATIONAL PAINT COMPANY, INC., et al., Plaintiffs-Appellees,v.M/V MISSION VIKING, In Rem, and A. Martin Industries, aLouisiana Corp., Defendants.MANUFACTURERS HANOVER LEASING CORP., Intervenor-Appellant,Cross-Appellee,v.ALEXANDER INDUSTRIES, INC., et al., Intervenors-Appellees,Food & Services, Inc., Intervenor-Appellee, Cross-Appellant.
No. 79-1965.
United States Court of Appeals,Fifth Circuit.

Unit B
April 10, 1981.
Appeal from the United States District Court For the Southern District of Alabama, Daniel Holcombe Thomas, Judge.


1
Abram L. Philips, Jr., Patricia K. Olney, Mobile, Ala., for defendants.


2
Jack Alltmont, New Orleans, La., for Food & Serv.


3
G. Hamp Uzzelle, III, Mobile, Ala., for Alexander, Mobile Sh. & Drew Chem.


4
J. George Whitfield, Jr., Mobile, Ala., for Int'l & Marine Supply.


5
Donald J. Stewart, Mobile, Ala., for Gulf Welding.


6
William S. Shulman, Mobile, Ala., for ITT MacKay Marine.


7
Frank G. Taylor, Mobile, Ala., for Comm. Industrial.


8
G. Sage Lyons, John Patrick Courtney, III, Mobile, Ala., for Ala. State Docks Dept.


9
Robert J. Oberfell, New Orleans, La., for Hydril Co. & Sub Sea Systems.


10
Before GODBOLD, Chief Judge, and TJOFLAT and VANCE, Circuit Judges.

PER CURIAM:

11
Appellee Foods & Services, Inc. has moved to clarify our judgment, 637 F.2d 382, concerning pre-judgment interest.


12
The matter of pre-judgment interest is REMANDED to the district court.